Citation Nr: 0508680	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  97-30 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a chronic acquired 
disorder of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served in the Army National Guard from May 1980 
to October 1988.

This appeal to the Board of Veterans' Appeals (Board) 
previously arose from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The RO denied entitlement to service 
connection for chronic acquired disorders of the left knee 
and left leg.

Due to the veteran's frequent relocations, his claims with VA 
have been transferred to various RO's; however, due to his 
most recent relocation, the RO in San Juan, Puerto Rico, has 
assumed jurisdiction of his claim.

In August 1999 the Board denied entitlement to service 
connection for a chronic acquired disorder of the left leg, 
and remanded the claim of entitlement to service connection 
for a chronic acquired disorder of the left knee to the RO 
for further development and adjudicative action.

In September 2003 the RO most recently affirmed the previous 
denial of entitlement to service connection for a chronic 
acquired left knee disorder.

The case has been returned to the Board for further appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  



The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in December 2001.  This 
VCAA notice is not fully compliant with Quartuccio, supra.

It has been the contention of the veteran that he suffers 
from diagnosed mild degenerative joint disease (DJD) of the 
left knee either as the result of his active service, or as 
secondary to his service-connected traumatic arthritis of the 
left ankle secondary to left fifth metatarsal stress 
fracture, status post (SP) debridement of left ankle area, 
rated as 20 percent disabling, and his service-connected 
chronic left fifth metatarsal fracture, SP debridement of 
left ankle area, rated as 10 percent disabling, his only 
service-connected disabilities.

While VA afforded the veteran the benefit of a formal VA 
special orthopedic examination in September 2003, at that 
time the examiner did not provide an opinion as to the 
etiology of the diagnosed mild DJD of the left knee.  Also, 
the examiner at that time does not appear to have been an 
orthopedic specialist.

The veteran is entitled to a comprehensive, contemporaneous 
VA special orthopedic examination by an specialist in 
orthopedic disorders pursuant to the VCAA of 2000.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  

Such notice should also advise the 
veteran of the need to submit all 
pertinent evidence in his possession.  38 
U.S.C.A. § 5103(a) and (b) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The VBA AMC should contact the 
veteran and request that he identify all 
previously unidentified healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for any 
left knee disorder since service.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

4.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the nature, 
extent of severity, and etiology of any 
chronic acquired left knee disorder(s) 
which may be present and whether they are 
related to service or secondarily related 
to his service-connected disabilities of 
the left low extremity.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical issues:

Is it at least as likely as not that any 
chronic acquired left knee disorder(s) 
found on examination to include 
previously diagnosed DJD of the left knee 
is/are related to active service on any 
basis to include traumatic injury 
therein, or if preexisting service, was 
aggravated thereby?

If such is not found to be the case, the 
examiner must address the following 
medical issues:

(1) Is it at least as likely as not that 
any chronic acquired left knee 
disorder(s) found on examination is/are 
causally related to the service-connected 
disabilities of the left lower extremity 
rated as traumatic arthritis of the left 
ankle and chronic left fifth metatarsal 
fracture, SP debridement of ankle area?

(2) If no such causal relationship is 
determined to exist, is it at least as 
likely as not that the service-connected 
left lower extremity disabilities 
aggravate any chronic acquired left knee 
disorder(s) found on examination?

(3) If such aggravation is determined to 
exist, the examiner must address the 
following medical issues:

(a) The baseline manifestations which are 
due to the effects of any chronic 
acquired left knee disorder(s) found on 
examination;

(b) The increased manifestations, which, 
in the examiner's opinion, are 
proximately due to the service-connected 
left lower extremity disabilities based 
on medical considerations; and


(c) The medical considerations supporting 
an opinion that increased manifestations 
of any chronic acquired left knee 
disorder(s) found on examination is/are 
proximately due to the service-connected 
left lower extremity disabilities.

Any opinions expressed by the medical 
specialist must be accompanied by a 
complete rationale.

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for a chronic acquired 
left knee disorder to include as 
secondary to service-connected left lower 
extremity disabilities.  In so doing, the 
VBA AMC should document its consideration 
of the application of 38 C.F.R. 
§ 3.310(a) (2004), and Allen v. Brown, 7 
Vet. App. 439 (1995).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for service connection, and may 
result in a denial.  38 C.F.R. § 3.655 (2004).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


